Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Application Status
This application is a 371 of PCT/CA2018/050906, filed on 07/26/2018.
Claims 1-7 are currently pending in this patent application.
The claims set filed on 01/15/2020 is acknowledged. 

Election/Restriction
Applicant's election without traverse of Group (C) energy product as species in the response filed on 08/25/2021 is acknowledged.  
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-7 are present for examination.


Priority
Acknowledgement is made of applicants claim for priority of US Provisional application 62/537,298, filed on 07/26/2017. 

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 01/15/2020 and 02/10/2020 are acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are considered by the examiner. The signed copies of 1449 are enclosed herewith.
Drawings
Drawings submitted on 01/15/2020 are accepted by the Examiner.

Claim Objections
Claims 2-3 and 5-7 are objected to in the recitation “according to claim “, which should be changed to “of claim”. Appropriate correction is required.
Claims 1 and 4 are objected to in the recitation “Method”, which should be changed to “A method”. Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-7 are rejected under 35 U.S.C. §112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 1 recites the term “polyphenol reduced enzyme solution”, wherein the term “reduced” is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably appraised of the scope of the invention. The claim should define and clearly state as to how the reduction of the polyphenol in the enzyme solution, i.e. missing of method steps, or what the reduction of the polyphenol in the enzyme solution is being compared. Clarification and correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1-7 are rejected under 35 U.S.C. 102(a)(1/2) based upon a public use or sale or other public availability of the invention as anticipated by Desbarats et al. (Apparatus and method for reduction of phenol in enzymatic solutions and/or feed-stock. WO 2015/066797 A1, publication 05/14/2015, see IDS).
The Broadest Reasonable Interpretation (BRI) of claim 1, which is drawn to a method of producing a mixture of feedstock-based polyphenols from a feedstock for making alcohols or sugars, comprising the steps of:  5removing polyphenols from an enzyme solution for converting feedstock to an alcohol or sugar to produce a polyphenol reduced enzyme solution; combining the polyphenol reduced enzyme solution with the feedstock and converting the feedstock to at 
Regarding claim 1-7, Desbarats et al. teach a method of producing alcohol (ethanol), a biofuel or sugar in a commercial-scale bioreactor comprising reducing the phenols/polyphenols concentration of commercial enzyme preparation and thereby enhancing enzyme activity, comprising at least one endoglucanases or cellulase to form a phenol reduced enzyme preparation having a desired phenol concentration level; and within 100 hours of production of the phenols/polyphenols reduced enzyme solution, transferring at least a portion of the phenol/polyphenol reduced enzyme solution to a commercial-scale bioreactor containing at least 20,000 gallons of at least one of starch or cellulose, derived from grain/ corn, a feedstock,  to produce an alcohol, a biofuel, or sugar, or oil seed processors, wherein the oil seeds process inherently results in the production of oil, wherein the step of reducing the phenol/polyphenol concentration comprises passing the commercial enzyme solution through a chamber containing at least one metal particulate matter or metal impregnated particulate matter, including silver, zinc, nickel and copper, zeolite, amberlite, plastic pellets, ceramic and glass beads, wherein the step of reducing the phenol concentration comprises passing the commercial enzyme solution through a chamber containing activated carbon black, wherein the step of reducing the phenol/polyphenol concentration comprises the phenol is photo decomposed using UV irradiated aqueous Ti02 solutions, wherein the step of reducing the phenol/polyphenol concentration comprises using a laccase, tyrosinase, or polyphenol oxidase, wherein the laccase, tyrosinase, or polyphenol oxidase can be soluble or immobilized, wherein the step of reducing the inherently comprises lipids or oil, and during the extraction of phenols/polyphenols, lipids or oils could be separated as by-product (see, evidential reference: Kriesler et al. Methods for producing lipids from ethanol production co-products by introducing  lipid producing microorganisms. US 2010/0028484 A1, publication 02/04/2010, see abstract). Desbarats et al. further teach that the use of the word phenol refers to both a single type of phenol or polyphenol, mixtures of phenols, and/or mixtures of polyphenols, and the term phenol also includes any feedstock compound containing a phenol or polyphenol moiety (abstract, pg. 4, para 3, pg. 7, para 3, and claims 1-78). 
In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.

Therefore, Desbarats et al. anticipate claims 1-7 of the instant application as written.

Claim Rejections – AIA  35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


According to MPEP 2143: 
“Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield
predictable results;
(B)    Simple substitution of one known element for another to obtain predictable
results;

in the same way;
(D)    Applying a known technique to a known device (method, or product) ready
for improvement to yield predictable results;
(E)    “ Obvious to try ”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in
either the same field or a different one based on design incentives or other market
forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art
reference teachings to arrive at the claimed invention.
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.”

Claims 1-7 are rejected under 35 U.S.C. 103(a) before the effective filing date as being unpatentable over Desbarats et al. (Apparatus and method for reduction of phenol in enzymatic solutions and/or feed-stock. WO 2015/066797 A1, publication 05/14/2015, see IDS) as applied to claims 1-7 above, and further in view of Kriesler et al. (Methods for producing lipids from ethanol production co-products by introducing  lipid producing microorganisms. US 2010/0028484 A1, publication 02/04/2010).
The relevant teachings of Desbarats et al. as applied to claims 1-7 are set forth in the 102(a) (1/2) rejection above. Desbarats et al. do not teach explicitly the production of oil (lipids) by the process of Desbarats et al.
However, Kriesler et al. teach methods for producing lipids from ethanol production co-product and Kriesler et al. further tech a process for producing a lipid rich product from a feedstock utilized in wet and dry milling processes for producing ethanol, wherein the wet milling process, the corn kernels are separated into different components such as germ, starch, protein, corn oil, gluten meal, gluten feed, distillers solubles and fiber, resulting in several co-products that can be further processed to yield valuable materials, such as, separated germ can be 
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Desbarats et al. and Kriesler et al. to produce oil or lipids from feedstocks as taught by  Kriesler et al. and modify Desbarats et al.  to produce alcohol or sugar in a commercial scale bioreactor from feedstocks by reducing the phenol or polyphenols concentration of a feedstock prior to or during application of an enzyme to the feedstock for converting the feedstock to an alcohol or sugar and oils or lipids  to arrive the claimed invention.
	One of ordinary skilled in the art would have been motivated to produce oils or lipids from feedstocks, a source of biofuel or bio-energy, which is commercially, industrially and financially beneficial.
 One of ordinarily skilled artisan would have had a reasonable expectation of success because Desbarats et al. teach a method of producing alcohol, a biofuel or sugar in a commercial-scale bioreactor comprising reducing the phenol concentration of commercial enzyme preparation and thereby enhancing enzyme activity. 
Therefore, the above invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of claimed invention.

Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims 1 and 4 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over at least claim 1 of U. S. Patent 10358669 B2. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1 and 4 of the instant application disclose a method of producing a mixture of feedstock-based polyphenols from a feedstock for making alcohols or sugars, comprising the steps of:  5removing polyphenols from an enzyme solution for converting feedstock to an alcohol or sugar to produce a polyphenol reduced enzyme solution; combining the polyphenol reduced enzyme solution with the feedstock and converting the feedstock to at least one of the alcohol or the sugar; and separating feedstock-based polyphenols from at least one of the alcohol, the sugar, or a 10by-product of the conversion of the feedstock to the sugar or the alcohol to produce a pure mixture of feedstock-based polyphenols free of contaminating phenols from the enzyme solution.
Claim(s) 1 of US patent discloses a method of producing alcohol or sugar in a commercial-scale bioreactor comprising reducing phenol/polyphenols concentration of a commercial enzyme preparation comprising at least one group 3 hydrolase that contains phenol/polyphenols, to form a phenol/polyphenols reduced enzyme preparation having a desired phenol/polyphenols concentration level, wherein the phenol/polyphenols concentration has been reduced to less than 50 ppm; and within 100 hours of production of the phenol-reduced enzyme preparation, transferring at least a portion of the phenol/polyphenols -reduced enzyme preparation to a commercial-scale bioreactor containing at least 20,000 gallons of at least one of starch or cellulose to produce an alcohol or sugar, wherein a total amount of enzyme in the form of the phenol-reduced enzyme preparation added to the bioreactor is at least 20% less than the amount of enzyme in the form of the commercial enzyme preparation that would have been required to produce an equivalent amount of the alcohol or sugar.
 The above indicated claims of the reference patents while not totally identical to the instant claims, are indeed method claim of method of producing a mixture of feedstock-based polyphenols from a feedstock for making alcohols or sugars, comprising the steps of:  5removing polyphenols from an enzyme solution for converting feedstock to an alcohol or sugar to produce a polyphenol reduced enzyme solution as claimed in the instant claims. The portion of the specification (and the claims) in the reference patents, while drawn to the method of reducing 
Conclusion
Status of the claims:
Claims 1-7 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL H CHOWDHURY whose telephone number is (571)272-8137.  The examiner can normally be reached on M-F, at 9:00-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao, can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Iqbal H. Chowdhury, Primary Examiner
Art Unit 1656 (Recombinant Enzymes and Protein Crystallography)
US Patent and Trademark Office
Office Rm. REM 5A49 and Mailbox-REM3C70


/IQBAL H CHOWDHURY/
Primary Examiner, Art Unit 1656